Citation Nr: 0512969	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pterygium, left 
eye.

2.  Entitlement to an effective date prior to March 7, 2002, 
for the award of a 30 percent disability rating for service-
connected right shoulder impingement syndrome with history of 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1986, and from August 1989 to August 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision rendered by 
the Jackson, Mississippi, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  In that rating 
decision, the RO determined that new and material evidence 
had not been submitted with regard to a previously-denied 
claim for service connection for left eye pterygium, and that 
this claim had not been reopened; and that a service-
connected right shoulder disability that had been rated as 
noncompensable (zero percent disabling) was 30 percent 
disabling as of March 7, 2002.  The veteran indicated 
disagreement with the decision that his claim for service 
connection for his left eye pterygium had not been reopened, 
and with the assignment of March 7, 2002, as the effective 
date for the 30 percent disability rating for his service-
connected right shoulder disability.  After being issued a 
statement of the case on these issues, he perfected his 
appeal of these claims by submitting a substantive appeal (VA 
Form 9) in September 2002.

A personal hearing was held before the Board sitting at the 
RO, in June 2003.  The transcript of that hearing has been 
associated with the veteran's VA claims file.

In January 2004, the Board remanded this case.  The RO, in 
November 2004, issued a supplemental statement of the case in 
which, in part, it advised that the veteran's claim of 
entitlement to service connection for left eye pterygium had 
been reopened, based on the receipt of new and material 
evidence, but that service connection for this disability 
nonetheless remained denied.  


The issue of entitlement to service connection for left eye 
pterygium is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issue not on appeal

In his VA Form 9, dated in September 2002, the veteran 
indicted, with regard to his claim of entitlement to an 
earlier effective date for the award of the 30 percent rating 
for his service-connected right shoulder disability, that a 
March 7, 2002, statement to VA was a claim for pension 
benefits.  The issue of entitlement to a permanent and total 
disability rating for pension purposes has not been developed 
for appellate consideration and is accordingly referred to 
the RO for action as appropriate.


FINDINGS OF FACT

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected right shoulder disability was denied by 
the RO, prior to March 2002, most recently in January 1999.  
The veteran was informed of that decision, and of appellate 
rights and procedures, but did not appeal the decision.  

2.  A claim for compensation for service-connected right 
shoulder disability was next received by the RO on March 7, 
2002.  


CONCLUSION OF LAW

An effective date prior to March 7, 2002, for the award of a 
30 percent disability rating for a service-connected right 
shoulder disability is not warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.151(a) 3.155(a), 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
March 7, 2002, date currently assigned by VA for the award of 
a 30 percent disability rating for his service-connected 
right shoulder disorder.  This issue is discussed below.  He 
is also seeking service connection for a left eye pterygium.  
This issue requires additional development of the evidence 
and is discussed in the Remand section of this decision.

Entitlement to an effective date prior to March 7, 2002, for 
the award of a 30 percent disability rating for service-
connected right shoulder impingement syndrome with history of 
strain.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did not provide the veteran 
with notice of the VCAA in prior to the initial decision on 
the claim.  The Board's January 2004 remand was intended to 
cure this defect and ensure that complete and correct VCAA 
notice was provided to the veteran.  For the reasons provided 
below, the Board concludes that the procedural defect was 
cured on remand and to decide the appeal would not be 
prejudicial to the claimant.

Letters were sent to the veteran by the RO in January 2004 
and March 2004 that were specifically intended to address the 
requirements of the VCAA.  The letters explained to the 
veteran that the RO was processing his claims.  The letters 
listed the evidence that had been received, and the veteran 
was informed that he could provide additional information.  

The RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the September 2002 statement of the case, and 
by the November 2004 supplemental statement of the case, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  
These statements provided him with the evidentiary 
requirements as they pertain to earlier effective date claims

The RO must inform the claimant of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In both VCAA 
letters, the RO informed the veteran that VA was responsible 
for getting relevant records from any Federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  

The RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The statement and supplemental statements of the case 
detailed the evidence needed to establish an earlier 
effective date. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 VCAA letter told the 
appellant "If there is any other evidence and information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  (Emphasis in original.)  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Thus, based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
February 2004 and March 2004 letters, along with the 
statement and supplemental statement of the case, properly 
notified him of the information, and medical or lay evidence, 
not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion the VA would attempt to 
obtain on his behalf.  Based on this procedural history, the 
Board finds that the veteran was notified properly of his 
statutory rights.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  In general, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO the veteran's service medical records 
and records of post-service medical treatment are associated 
with his claims file, along with all other records that may 
be pertinent to a claim for an earlier effective date.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the appellant of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this claim has 
been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

Service connection for a right shoulder disability was 
granted by the RO in June 1995, with a noncompensable (zero 
percent) evaluation assigned as of August 17, 1994, the first 
day following the veteran's separation from his second and 
most recent period of active service.  He was notified of 
this decision, and of appellate rights and procedures, but 
did not appeal within the one-year period for such action.  

In November 1998, he requested an increased rating for his 
right shoulder disorder.  Following VA examination in 
December 1998, the RO, in January 1999, continued the 
noncompensable evaluation assigned for this disability.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, in February 1999.  There was again no 
appeal of this decision within the time period therefor.

In a statement received by the RO on March 7, 2002, the 
veteran stated that, due to the severity of the injury to his 
right shoulder, he was requesting that his case be reopened.  
Medical records dated subsequent to March 7, 2002, to include 
the report of a March 28, 2002, VA examination, indicated 
that the veteran's right shoulder disability had increased in 
severity.  A 30 percent disability rating was accordingly 
assigned for this disorder, effective as of March 7, 2002.  
Thereafter, the reports of VA radiographic and magnetic 
resonance imaging testing of the veteran's right shoulder, 
dated in December 1999, were associated with his claims file.

On his September 2002 substantive appeal, the veteran stated 
that "3-7-02 was not a claim for an increased eval[uation].  
It was for [pension]."  At his June 2003 personal hearing, 
the veteran alleged that, had he been accorded adequate 
examination by VA prior to March 2002, the increased severity 
of his right shoulder disorder would have been discerned.

Relevant law and regulations

The effective date for the award of disability compensation 
is the date of receipt of the claim or the date entitlement 
arose, which is later.  38 C.F.R. § 3.400(o)(1) (2004).  It 
is also the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2004).

A claim may be either formal or informal.  A specific claim 
in the form prescribed by the VA Secretary must be filed in 
order for benefits to be paid.  38 C.F.R. § 3.151(a) (2004).  
In addition, any communication or action indicating an intent 
to apply for VA benefits may be considered an informal claim; 
this communication or action must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).

Analysis

The rating decisions of June 1995, in which the 
noncompensable evaluation was originally assigned, and 
January 1999, in which that evaluation was continued, were 
not appealed by the veteran.  These determinations, 
accordingly, are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2004).  
Without a showing that either or both of these decisions was 
clearly and unmistakably erroneous, the fact that they are 
final means that the earliest date that could be assigned for 
the 30 percent rating awarded by the RO in June 2002 would be 
January 29, 1999, the day following the promulgation of the 
unappealed-and therefore final-January 1999 rating 
decision.

As noted above, the RO, in June 2002, assigned an effective 
date of March 7, 2002, for the award of the increased rating 
for the veteran's right shoulder disability, the date that 
the statement deemed to be his request to reopen his claim 
was received.  This is the earliest date that can be 
assigned.  See 38 C.F.R. § 3.400(o) (2004).  There is no 
evidence that a claim for VA benefits, either formal or 
informal in nature, was received prior to that date (and 
subsequent to January 1999).  Likewise, no records of VA 
treatment dated prior to March 28, 2002, and which had not 
previously been associated with the claims file, were made 
available, with the exception of the reports of radiographic 
and magnetic resonance imaging conducted by VA in December 
1999.  These two documents, however, are diagnostic in 
nature, and do not present clinical evaluation as to the 
degree of industrial impairment caused by the veteran's right 
shoulder impairment.  More significantly, the December 1999 
VA records do not reflect any stated intent by the veteran at 
that time to seek increased VA compensation.  While these 
records show complaints by him of increasing right shoulder 
pain, they do not reflect any intent, either stated or 
implied, by him to apply for VA benefits; it must be 
emphasized that an informal claim must identify the benefit 
sought.  The Board must again reiterate that the evidentiary 
record is devoid of any document dated between January 29, 
1999, and March 6, 2002, reflecting an intent by the veteran 
to seek an increased rating.  

While VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  Cf. Brannon v. West, 12 Vet. App. 
32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  There is no credible basis for concluding that 
the reports of the December 1999 VA diagnostic testing raised 
the issue of entitlement to an increased disability rating 
for service-connected right shoulder impairment.

With regard to the veteran's argument that more conscientious 
treatment or more frequent examination by VA in the period 
prior to March 7, 2002, would have revealed the increased 
severity of his service-connected right shoulder disability, 
the Board notes that this argument does not provide a basis 
on which an earlier effective date may be granted because it 
cannot be known what further treatment or examination done 
earlier would or would not have shown at that time.  As noted 
above, the applicable regulation requires that the 
appropriate date is that date as of which an increase is 
"factually ascertainable."  The Board must find facts based 
on evidence which actually exists, not on treatment or 
examination reports which the veteran contends should have 
been generated at some earlier time but which were not. 

Finally, the Board notes the veteran's argument to the effect 
that the statement that was received by the RO on March 7, 
2002, was not a request for increased compensation, but 
rather a request for pension benefits.  This argument is, in 
fact, adverse to the veteran's request for an earlier 
effective date, in that the Board has identified no document 
dated prior to March 7, 2002 (and subsequent to January 28, 
1999) that could constitute a claim for increased 
compensation.  Thus, March 7, 2002, is the earliest effective 
date which can be assigned for the 30 percent disability 
rating.

In view of the foregoing, the Board finds that an effective 
date prior to March 7, 2002, for the award of a 30 percent 
disability rating for service-connected right shoulder 
impingement syndrome is not warranted.  


ORDER

Entitlement to an effective date prior to March 7, 2002, for 
the award of a 30 percent disability rating for service-
connected right shoulder impingement syndrome with history of 
strain is denied.


REMAND

Entitlement to service connection for pterygium, left eye.

Reasons for Remand:  The veteran's claim requires additional 
medical development in order to solicit expert opinion as to 
whether treatment during service represented chronic or acute 
aggravation of the pre-existing left eye disability, and 
whether any current left eye problem is a manifestation of 
in-service aggravation.

The report of the medical examination conducted pursuant to 
the veteran's entrance into his second period of service, 
dated in July 1989, notes the presence of a left eye 
pterygium.  Service medical records dated thereafter from his 
second period of service reflect intermittent treatment for 
left eye pterygium, to include ameliorating surgery.  These 
records also reflect ophthalmological treatment accorded the 
veteran during service after being struck in the left eye by 
a basketball, and the fact that the left eye pterygium 
recurred in service following surgical removal.  The report 
of a May 1995 VA examination notes that the veteran was 
unable to focus fundi clearly, and that there was a small 
pterygium on the left eye.  VA medical records dated in 
February 2002 show complaints of left eye blurriness.

The Board is of the opinion that additional development of 
the evidence would be helpful prior to further consideration 
of the veteran's claim.  In particular, the Board must point 
out that it is unable, without expert analysis, to determine 
whether there is a current left eye pterygium, whether it 
represents in-service aggravation of the left eye pterygium 
treated during service, and whether the treatment accorded 
the veteran during service represented an increase in the 
severity of that disability.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (the Board may consider only independent 
medical evidence to support its findings).  

This claim is accordingly remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for his left eye pterygium 
since his separation from service in 
August 1994.  If necessary, this 
information should be accompanied by 
release forms enabling VA to obtain 
private medical records.  Thereafter, all 
health care providers identified by the 
veteran should be requested to furnish 
legible copies of all medical records 
compiled pursuant to treatment accorded 
the veteran for his left eye pterygium 
since August 1994.

2.  Following the receipt of any and all 
such records, the veteran should be 
accorded a special VA ophthalmologic 
examination, in order to address the 
following:

	a.  Does the veteran have a current 
left eye pterygium, or a current 
disability that is related to, or the 
product of, the pterygium of the left eye 
in service?

	b.  If a current eye left eye 
pterygium, or disability related thereto, 
is manifested, the examiner should 
examine the veteran's service medical 
records and determine whether the left 
eye pterygium noted on service entrance 
in 1989 increased in severity during that 
period of service, and whether it is as 
likely as not that the current disability 
is the result of an increase in in-
service severity.

All tests indicated are to be conducted 
at this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.

3.  Thereafter, the RO should review the 
claim and determine whether service 
connection for a left eye pterygium can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative are to be furnished with a 
supplemental statement of the case, and 
with the appropriate period within which 
to respond thereto.  The case should then 
be returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


